NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SOHAN SINGH,                                     No. 10-72879

               Petitioner,                       Agency No. A077-844-545

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Sohan Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where it was filed almost four years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Singh failed to present material evidence of changed

circumstances to qualify for the regulatory exception to the time limit for filing

motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987

(new evidence must be qualitatively different from the evidence presented at the

prior proceeding to be material).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72879